COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                   §
 GALAXY HOMES, A Texas General
 Partnership Composed of Issa Khlayel              §
 and Ahamad Ikhlail, and IKAI, LLC d/b/a                           No. 08-08-00300-CV
 GALAXY HOMES,                                     §
                                                                      Appeal from the
                   Appellants,                     §
                                                                    34th District Court
 v.                                                §
                                                                 of El Paso County, Texas
 CASTOR SERVICES, INC.,                            §
                                                                      (TC# 2006-783)
                   Appellee.                       §

                                   MEMORANDUM OPINION

       Pending before the Court is the joint motion of Appellants, Galaxy Homes, a Texas General

Partnership Composed of Issa Khlayel and Ahamad Ikhlail, and IKAI, LLC d/b/a Galaxy Homes,

and Appellee, Castor Services, Inc., to dismiss this appeal pursuant to TEX . R. APP . P. 42.1 because

the parties have settled all matters in controversy. We grant the motion and dismiss the appeal with

prejudice. Pursuant to the parties’ agreement, we assess costs against the party incurring same. See

TEX .R.APP .P. 42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).


September 30, 2009
                                                       ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.